Title: To George Washington from Robert R. Livingston, 9 April 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 9th Apl 1783
                        
                        I am now to reply to your Letter of the 29th of March, & again to offer you my congratulations on the
                            farther evidence of a general peace having been concluded & ratified—I enter into yr Excellencys feelings on this
                            interesting event the prospect of being soon relieved from the cares, the distresses, the Labours, the
                            difficulties which for the last seven years have embittered your enjoyments—the consciousness of having merited the
                            gratitude & esteem of the present and future generations, the hope of seeing your country in full possession of
                            the blessings you have so largely contributed to procure for her, must excite emotions which will perhaps make the best
                            part of your reward, at least in this world—How much is it to be lamented that shadows, clouds, & darkness still
                            obscure our future prospects? But sir, while the depravity & interestedness of which you so justly complain
                            pervade the mass of the people, which our Legislatures are beset by factions while Justice is kept waiting at their door,
                            while national faith, & national honor as things of little moment, we can hardly hope that our distresses will
                            terminate with the war. Already I see a wish in men of influence in their states to elude the operation
                            of our treaty advantagious as it is to us And I much fear that in some States so little integrity will be found as to lead
                            them only to refuse to pay the debts contracted with England notwithstanding the express stipulation in the treaty—I
                            should send your Excellency a copy of the Marquis De Lafayettes letter to me were this to go by any other conveyance than
                            the common post—The paragraph you send me contains the outlines of it. 
                        Nothing would give me more pleasure than to be able to promote this object of his as I feel the obligations
                            he has imposed upon us—But I am satisfied that the measure would meet wth very great difficulty in Congress, where
                            notwithstanding the generous conduct of our ally many view her with jealous Eyes and reasons (which to say the least) are
                            plausible, may be urged against it. The honor of the nation seems to require that it should be represented by a
                            native—that it should not appear to act under foriegn influence—too close a connection with France might render her foes
                            jealous of us—the court of St James’s might consider this as an insulting step, a variety of other considerations of a
                            similar nature oppose themselves so much to this measure that tho my personal friendship for the Marquis induces me to
                                concur with your Excellency in your wish that he may be gratified as far as possible. Yet I have
                            barely reconciled myself to it, when I have & shall have reason to hope that I may propose it with success I shall
                            leave no means unessayed to effect it. Comparing the present treaty with our provisional articles I am at a loss to
                            determine whether hostilities ceased between us & Great Britain the 3d of Feby the 3d of March or the 3d of April
                            as our treaty seems to imply it is to take effect from the signature of the treaty between France & Great Britain
                            hostilities must have ceased on their ratifying it. if hostilities were to cease between us at the same time that they
                            ceased between them & France, then it becomes a question what is meant by as far as the
                                western Islands &c.? If it means, as one would suppose, in the same latitude, then hostilities ceased on
                            a very considerable part of our coasts on the 3d of March—If it refers to the actual distance thus the
                            term of two months must be given—This is a very important question on the determination of which much
                            property will depend—I have the honor to be Dear Sir with very great respect & esteem Your Excellencys Most Obt
                            hum. Servt
                        
                             Rob. R. Livingston
                        
                    